Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21-23, 25, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sackett et al. (US PGPUB 20150053767) in view of Jung et al. (US PGPUB 20190174056)
[Claim 16]
Sackett teaches an apparatus comprising:
at least one processor (controller 90); and
at least one memory including computer program code (memory 94),
the at least one memory and the computer program code configured to, with the at least one
processor (Paragraphs 20 and 21), cause the apparatus at least to capture an image of an object using a rolling shutter having an aperture width and shutter scan speed (Paragraphs 17, 25, 26, 27 for shutter scan speed, 1 row per ms);
during the image capture, project electromagnetic radiation with a fixed-spatial, time-variable
distribution onto the object (Paragraphs 16, 28-30,fig. 2. During capture of an image the intensity of fixed-spatial distribution radiation is varied, e.g. stepwise increase (fig. 3), ramp-shaped increase (fig. 4), pulsed illumination with increasing pulse widths (fig. 6)),
wherein the time-variable distribution of the projected electromagnetic radiation (Paragraphs 16, 28-30). 
Sackett fails to teach that the aperture width of the rolling shutter, and the shutter scan speed of the rolling shutter, are such that adjustment of one or more of these would not decrease a proportion of projected electromagnetic radiation captured which is directly reflected from a surface of the object. 
However Jung teaches  the electronic apparatus 1000 may recommend a plurality of photographing setting value sets in which values of the stop 810, the shutter speed 820, and the ISO sensitivity 830 are different but the amounts of light are the same by combinations. For example, the electronic apparatus 1000 may recommend a sixth photographing setting value set (e.g., ISO: 200, stop: 2.8, and shutter speed: ½) and a seventh photographing setting value set (e.g., ISO: 400, stop: 8, and shutter speed: 1) according to the information of the subject and the surrounding environment information of the subject. The sixth photographing setting value set and the seventh photographing setting value set theoretically have the same amount of light. However, since values of the stop 810, the shutter speed 820, and the ISO sensitivity 830 are different from each other, the sixth photographing setting value set may more efficiently photograph a moving subject and may have a lower depth than the seventh photographing setting value set. In contrast, the seventh photographing setting value set may have more noise and a higher depth, and may be more affected by hand shake due to a low shutter speed than the sixth photographing setting value set. The user may compare the sixth photographing setting value set with the seventh photographing setting value set, and may select one of the sixth photographing setting value set and the seventh photographing setting value set according to a type of a desired photograph (Paragraph 131).
	Therefore taking the combined teachings of Sackett and Jung, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the aperture width of the rolling shutter, and the shutter scan speed of the rolling shutter, are such that adjustment of one or more of these would not decrease a proportion of projected electromagnetic radiation captured which is directly reflected from a surface of the object in order to have a desired type of photograph depending upon a moving or still or noisy picture.
[Claim 17]
Jung teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus to (Paragraph 268) capture, at a given aperture position of the rolling shutter, electromagnetic radiation which is projected onto an area of the object outside a field of view from the aperture position and which has undergone subsurface scattering into the field of view (Paragraph 74, For example, the electronic apparatus 1000 may obtain a first image (e.g., a maximum viewing angle image) having a viewing angle greater than that of the preview image by using a second camera different from the first camera that obtains the preview image. The electronic apparatus 1000 may obtain the surrounding environment information (e.g., the information related to the light in the surroundings of the subject) of the subject by analyzing the obtained first image (e.g., the maximum viewing angle image). Since the maximum viewing angle image includes more surrounding information than the preview image, information obtained by analyzing the maximum viewing angle image may be more precise than information obtained by analyzing the preview image. Subsurface scattering is a broad word and any kind of scattering due to the particles would be included in that) in order to have more precise than information obtained by analyzing the preview image.
[Claims 18 and 21]
Jung teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor (Paragraph 268), further cause the apparatus to set the time-
variable distribution of the projected electromagnetic radiation, the aperture width of the rolling shutter, and the shutter scan speed of the rolling shutter, such that adjustment of one or more of these would not decrease the proportion of projected electromagnetic radiation captured which is directly reflected from a surface of the object (Paragraph 131 and figure 1 shows that there is no obstruction between the object and the electronic apparatus 100) in order to have to have a desired type of photograph depending upon a moving or still or noisy picture.
[Claim 22]
Sackett teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus to capture multiple spatially-offset images of the object as a relative position of the apparatus and the object varies (Paragraph 24 for moving images . A rolling shutter sensor captures an image by starting to expose the first image row, then a short time later it starts to expose the second image row, then a short time later it starts to expose the third image row, etc. Although the time of exposure of the first row will overlap with the time of exposure of several subsequent rows, the exposure of the first row will end before some rows have even begun their time of exposure. In this way, capturing an image with a rolling shutter sensor is more like capturing a series of images that are overlapping in time.).
[Claim 23]
Sackett teaches wherein the multiple spatially-offset images are captured during jitter (distortions, Paragraph 24).
[Claim 25]
Jung teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus to: capture multiple images of the object and to vary, from one image capture to another, one or more of the time-variable distribution of the projected electromagnetic radiation; the aperture width of the rolling shutter; or the shutter scan speed of the rolling shutter (Paragraph 131, shutter speed, ½ and 1 and aperture stop 2.8 and 8).
[Claims 29, 33]
These are method and computer readable medium claims corresponding to claim 16 and are therefore analyzed and rejected based upon apparatus claim 16.
Claims 27, 28, 31, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sackett et al. (US PGPUB 20150053767), Jung et al. (US PGPUB 20190174056) and in further view of Fujii et al. (US PGPUB 20070177772).
[Claims 27, 28, 31, 32 and 35]
Sackett in view of Jung fails to teach analyzing the image of the object or the combined image of the object to determine subsurface structure information and obtain, from the image of the object or the combined image of the object, a map of the user’s subsurface blood vessels; and authenticate the user based on the obtained map. However Fujii teaches  a laser beam can be selectively irradiated onto an optional range at an optional position of a fingertip 10 surface or a palm by the laser beam irradiating portion 2, and light reflected from the subcutaneous blood vessels layers at the irradiation spot 11 where a laser beam is irradiated can be received by and imaged on the image sensor 5 as laser speckles, it is possible to simply prepare a two-dimensional bloodstream map of the irradiation spot 11 only by calculating the change ratio of the light-receiving amount at respective pixels of the laser speckles in the calculation storing portion and possible to obtain a ridge-and-recess pattern of the irradiation spot 11, wherein the ridge-and-recess pattern is stored as the personal identification data and can be utilized for identification of persons based on the living body information (Paragraph 152). Therefore taking the combined teachings of Sackett, Jung and Fujii, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have analyzing the image of the object to determine subsurface structure information and obtain, from the image of the object or the combined image of the object, a map of the user’s subsurface blood vessels; and authenticate the user based on the obtained map in order to have high accuracy, high reliability and less likelihood of falsification, capable of acquiring the ridge-and-recess pattern appearing in the two-dimensional subcutaneous bloodstream map of a fingertip surface and at a palm as personal identification data based on the living body information, comparing the same with pre-registered personal identification data of persons, and carrying out composite personal identification.
Allowable Subject Matter
Claims 19, 20, 24, 26, 30 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696